        Case 1:19-cv-02899-LTS-JLC Document 7 Filed 05/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSADO,
                                                             No. 19 CV02899 -LTS-JLC
                              Plaintiff,

               -against-                                            ORDER

MANHATTAN LUXURY AUTOMOBILES, INC. et al.,

                              Defendants.




               Plaintiff has filed a Notice of Voluntary Dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(1). Plaintiff is hereby ORDERED to file a letter with the Court within 10

days stating whether the proposed dismissal is pursuant to a settlement. If the dismissal is

pursuant to a settlement, it is hereby ORDERED that the parties file the proposed settlement

agreement for Court approval of the agreement as fair and reasonable within 45 days of the date

hereof. The approval request must be supported by a declaration and any other evidence

necessary to support the requested determination. See Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199, 205 (2d Cir. 2015).




       SO ORDERED.

       Dated: New York, New York
              May 16, 2019

                                                             _/s/ Laura Taylor Swain____
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge



ORDER VOLUNTARY DISMISSAL                        VERSION MAY 16, 2019                             1
